Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph::
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 discloses “wherein the hypervisor is configured to reserve a key from the plurality of keys and an address from the plurality of addresses for its use” (emphasis added). However, the scope of claim is indefinite because it is unclear which element is referred by “its”. For the purpose of examination, examiner assumes that “the reserved key’s use and the reserved address’s use.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seth et al. (US 2006/0294288, hereinafter Seth).

Regarding claim 1, Seth discloses 
An apparatus, comprising:
a first plurality of registers configured to store a plurality of keys (paragraph [0018]: CPU 24 may include various structures to assist with memory management, such as a translation lookaside buffer (TLB) 70, a set of region registers (RRs) 72, and a set of protection key registers (PKRs) 74) used to determine whether access commands are allowed access to a plurality of regions of the apparatus (paragraph [0037]: when a guest OS attempts to use a virtual address to access data from memory, processing system 20 may first check TLB 70 for the corresponding physical address ... when a request from guest OS 52 hits TLB 70, processor 24 will not use a physical page number from TLB 70 unless that physical page number comes from a TLB entry with a key that matches one of the RID values that VMM 60 has loaded into reserved PKRs 100);
a second plurality of registers configured to store a plurality of addresses defining the plurality of regions (paragraph [0018]: CPU 24 may include various structures to assist with memory management, such as a translation lookaside buffer (TLB) 70, a set of region registers (RRs) 72, and a set of protection key registers (PKRs) 74); and
control circuitry configured to (paragraph [0010]: Processor 24 may be implemented as an integrated circuit (IC) with one or more processing cores):
responsive to receiving a command to initiate a mode of operation (paragraph [0032]: VMM 60 may then begin creating guest VMs, for instance in accordance with predetermined configuration parameters):
store the plurality of keys in the first plurality of registers (paragraph [0032]: if the guest OS to be started or resumed already has associated RIDs, VMM 60 may load all of the RIDs for that guest OS from the VRRs into the reserved PKR); 
store the plurality of addresses of the apparatus in the second plurality of registers (paragraph [0032]: In response to determining that control should be passed to a guest, VMM 60 may load all of the GRIDs for that guest OS into RRs72), wherein the plurality of addresses and the plurality of keys correspond to the plurality of regions (paragraph [0036]: the corresponding RID may be the RID for the memory region containing the memory address that caused the TLB insert); and
control access to a different address corresponding to an access command based on whether the different address is within a region from the plurality of regions and based on whether a different key corresponding to the access command matches a corresponding one key of the plurality of keys stored in the first plurality of registers (paragraph [0037]: (paragraph [0037]: when a guest OS attempts to use a virtual address to access data from memory, processing system 20 may first check TLB 70 for the corresponding physical address. If none of the entries in TLB 70 matches on the virtual page, RID, and also on the key field, then processing system 20 will not use any existing entry from TLB 70 to access physical memory, but will instead perform further processing to determine the corresponding physical page. For example, when a request from guest OS 52 hits TLB 70, processor 24 will not use a physical page number from TLB 70 unless that physical page number comes from a TLB entry with a key that matches one of the RID values that VMM 60 has loaded into reserved PKRs 100. Accordingly, in the example embodiment, VMM 60 prevents each VM from accessing the data belonging to any other VM, by using the unique GRIDs. Further, VMM 60 prevents each process from accessing the data belonging to any other process in the same VM, by using the protection keys).	

Regarding claim 2, Seth discloses 
wherein each of the plurality of regions (paragraph [0028]: RIDs are region identifiers (IDs) that are used by a guest OS to reference or address particular memory spaces) corresponds to a different bank of the apparatus (paragraph [0015]: VMM 60 may provide each VM with its own distinct memory space).

Regarding claim 3, Seth discloses 
wherein the control circuitry (paragraph [0010]: Processor 24 may be implemented as an integrated circuit (IC) with one or more processing cores) is configured to receive the command to initiate the mode of operation from a hypervisor (paragraph [0032]: VMM 60 may then begin creating guest VMs, for instance in accordance with predetermined configuration parameters).

Regarding claim 4, Seth discloses 
wherein the control circuitry (paragraph [0010]: Processor 24 may be implemented as an integrated circuit (IC) with one or more processing cores) is configured to receive the access command in response to signaling from a virtual machine (VM) (paragraph [0037]: when a guest OS attempts to use a virtual address to access data from memory, processing system 20 may first check TLB 70 for the corresponding physical address).

Regarding claim 6, Seth discloses 
wherein the control circuitry is configured to receive the access command in response to signaling from a hypervisor (paragraph [0037]: when a request from guest OS 52 hits TLB 70, processor 24 will not use a physical page number from TLB 70 unless that physical page number comes from a TLB entry with a key that matches one of the RID values that VMM 60 has loaded into reserved PKRs 100. Accordingly, in the example embodiment, VMM 60 prevents each VM from accessing the data belonging to any other VM, by using the unique GRIDs. Further, VMM 60 prevents each process from accessing the data belonging to any other process in the same VM, by using the protection keys).

Regarding claim 8, Seth discloses 
wherein the plurality of keys and a portion of the plurality of addresses are associated with a hypervisor assignment for a plurality of VMs (paragraph [0032]: For each guest VM or guest OS, VMM 60 may allocate a predetermined number of GRIDs, as indicated at block 152, preferably keeping all GRIDs unique. In FIG. 1, arrows 102 represent the operation of allocating or reserving GRID sets 66 and 68 for Guest 0 and Guest 1, respectively. After allocating the GRIDs for each guest VM or OS, VMM 60 may determine whether control should be transferred to one of the guests, as indicated at block 160. In response to determining that control should be passed to a guest, VMM 60 may load all of the GRIDs for that guest OS into RRs72, as indicated at block 162; paragraph [0033]: if the guest OS to be started or resumed already has associated RIDs, VMM 60 may load all of the RIDs for that guest OS from the VRRs into the reserved PKRs, as indicated at block 164).

Regarding claim 9, Seth discloses 
wherein the hypervisor is configured to reserve a key from the plurality of keys (paragraph [0039): MM may create a small number of host PKs, and then may use each host PK for multiple guests or for multiple PKs from a single guest. For instance, N host PKs may be used to support 2N, 10N, or more virtual PKs; paragraph [0041]: The VMM may maintain data that indicates which virtual PKs (i.e., which PKs used by the guest OSs) are mapped to each host PK) and an address from the plurality of addresses for its use (paragraph [0036]: if a guest OS has caused or requested a TLB insert, VMM 60 may insert the corresponding RID into the key field of the TLB record to be inserted into the TLB. For instance, the corresponding RID may be the RID for the memory region containing the memory address that caused the TLB insert).

Regarding claim 10, Seth discloses 
wherein each of the plurality of keys is associated with a different one address of the plurality of addresses and corresponds to a different one region of the plurality of region (paragraph [0036]: if a guest OS has caused or requested a TLB insert, VMM 60 may insert the corresponding RID into the key field of the TLB record to be inserted into the TLB. For instance, the corresponding RID may be the RID for the memory region containing the memory address that caused the TLB insert).

Regarding claim 11, Seth discloses 
A method comprising:
storing, in a first plurality of registers, a plurality of keys (paragraph [0032]: if the guest OS to be started or resumed already has associated RIDs, VMM 60 may load all of the RIDs for that guest OS from the VRRs into the reserved PKR) used to determine whether access commands are allowed access to a plurality of regions of a memory device (paragraph [0037]: when a guest OS attempts to use a virtual address to access data from memory, processing system 20 may first check TLB 70 for the corresponding physical address ... when a request from guest OS 52 hits TLB 70, processor 24 will not use a physical page number from TLB 70 unless that physical page number comes from a TLB entry with a key that matches one of the RID values that VMM 60 has loaded into reserved PKRs 100);
storing, in a second plurality of registers, a plurality of addresses defining the plurality of regions (paragraph [0018]: CPU 24 may include various structures to assist with memory management, such as a translation lookaside buffer (TLB) 70, a set of region registers (RRs) 72, and a set of protection key registers (PKRs) 74); and
controlling access to a different address corresponding to an access command based on whether the different address is within a region from the plurality of regions and based on whether a different key corresponding to the access command matches a corresponding one key of the plurality of keys stored in the first plurality of registers (paragraph [0037]: (paragraph [0037]: when a guest OS attempts to use a virtual address to access data from memory, processing system 20 may first check TLB 70 for the corresponding physical address. If none of the entries in TLB 70  es on the virtual page, RID, and also on the key field, then processing system 20 will not use any existing entry from TLB 70 to access physical memory, but will instead perform further processing to determine the corresponding physical page. For example, when a request from guest OS 52 hits TLB 70, processor 24 will not use a physical page number from TLB 70 unless that physical page number comes from a TLB entry with a key that matches one of the RID values that VMM 60 has loaded into reserved PKRs 100. Accordingly, in the example embodiment, VMM 60 prevents each VM from accessing the data belonging to any other VM, by using the unique GRIDs. Further, VMM 60 prevents each process from accessing the data belonging to any other process in the same VM, by using the protection keys).
	
Regarding claim 12, Seth discloses 
further comprising: storing, in the first plurality of registers (paragraph [0018]: CPU 24 may include various structures to assist with memory management, such as ... a set of protection key registers (PKRs) 74), the plurality of keys wherein each of the plurality of keys correspond to a different virtual machine (VM) from a plurality of VMs (paragraph [0037]: VMM 60 prevents each process from accessing the data belonging to any other process in the same VM, by using the protection key); and 
storing, in the second plurality of registers (paragraph [0018]: CPU 24 may include various structures to assist with memory management, such as ... a set of region registers (RRs) 72), the plurality of addresses defining the plurality of regions wherein each of the plurality of regions corresponds to a different one VM of the plurality of VMs (paragraph [0037]: VMM 60 prevents each VM from accessing the data belonging to any other VM, by using the unique GRIDs).

Regarding claim 13, Seth discloses 
wherein controlling access further comprises: determining whether the different address is within the region (paragraph [0037]: when a guest OS attempts to use a virtual address to access data from memory, processing system 20 may first check TLB 70 for the corresponding physical address); and 
comparing the different key to the corresponding one key of the plurality of keys (paragraph [0037]: when a request from guest OS 52 hits TLB 70, processor 24 will not use a physical page number from TLB 70 unless that physical page number comes from a TLB entry with a key that matches one of the RID values that VMM 60 has loaded into reserved PKRs 100).

Regarding claim 17, Seth discloses 
An apparatus, comprising:
a first plurality of registers configured to store a plurality of keys (paragraph [0032]: if the guest OS to be started or resumed already has associated RIDs, VMM 60 may load all of the RIDs for that guest OS from the VRRs into the reserved PKR) used to determine whether access commands are allowed access to a plurality of regions of the apparatus (paragraph [0037]: when a guest OS attempts to use a virtual address to access data from memory, processing system 20 may first check TLB 70 for the corresponding physical address ... when a request from guest OS 52 hits TLB 70, processor 24 will not use a physical page number from TLB 70 unless that physical page number comes from a TLB entry with a key that matches one of the RID values that VMM 60 has loaded into reserved PKRs 100);
a second plurality of registers configured to store a plurality of addresses defining the plurality of regions (paragraph [0018]: CPU 24 may include various structures to assist with memory management, such as a translation lookaside buffer (TLB) 70, a set of region registers (RRs) 72, and a set of protection key registers (PKRs) 74); and
control circuitry configured to (paragraph [0010]: Processor 24 may be implemented as an integrated circuit (IC) with one or more processing cores):
responsive to receiving a command to initiate a mode of operation (paragraph [0032]: VMM 60 may then begin creating guest VMs, for instance in accordance with predetermined configuration parameters): 
store the plurality of keys in the first plurality of registers (paragraph [0032]: if the guest OS to be started or resumed already has associated RIDs, VMM 60 may load all of the RIDs for that guest OS from the VRRs into the reserved PKR); 
store the plurality of addresses of the apparatus in the second plurality of registers (paragraph [0032]: In response to determining that control should be passed to a guest, VMM 60 may load all of the GRIDs for that guest OS into RRs72); and 
provide access to a different address corresponding to an access command if the different address is within a region from the plurality of regions and if a different key corresponding to the access command matches a corresponding one key of the plurality of keys stored in the first plurality of registers (paragraph [0037]: (paragraph [0037]: when a guest OS attempts to use a virtual address to access data from memory, processing system 20 may first check TLB 70 for the corresponding physical address. If none of the entries in TLB 70 matches on the virtual page, RID, and also on the key field, then processing system 20 will not use any existing entry from TLB 70 to access physical memory, but will instead perform further processing to determine the corresponding physical page. For example, when a request from guest OS 52 hits TLB 70, processor 24 will not use a physical page number from TLB 70 unless that physical page number comes from a TLB entry with a key that matches one of the RID values that VMM 60 has loaded into reserved PKRs 100. Accordingly, in the example embodiment, VMM 60 prevents each VM from accessing the data belonging to any other VM, by using the unique GRIDs. Further, VMM 60 prevents each process from accessing the data belonging to any other process in the same VM, by using the protection keys).
	
Regarding claim 18, Seth discloses 
wherein the control circuitry is further configured to prevent access to the different address corresponding to the access command if the different address is within the region and if the different key corresponding to the access command does not match the corresponding one key of the plurality of keys stored in the first plurality of registers (paragraph [0037]: (paragraph [0037]: when a guest OS attempts to use a virtual address to access data from memory, processing system 20 may first check TLB 70 for the corresponding physical address. If none of the entries in TLB 70 matches on the virtual page, RID, and also on the key field, then processing system 20 will not use any existing entry from TLB 70 to access physical memory, but will instead perform further processing to determine the corresponding physical page. For example, when a request from guest OS 52 hits TLB 70, processor 24 will not use a physical page number from TLB 70 unless that physical page number comes from a TLB entry with a key that matches one of the RID values that VMM 60 has loaded into reserved PKRs 100. Accordingly, in the example embodiment, VMM 60 prevents each VM from accessing the data belonging to any other VM, by using the unique GRIDs. Further, VMM 60 prevents each process from accessing the data belonging to any other process in the same VM, by using the protection keys).

Regarding claim 19, Seth discloses 
wherein the control circuitry is further configured to provide access to the different address corresponding to the access command if the different address is not within the region from the plurality of regions (paragraph [0037]: (paragraph [0037]: when a guest OS attempts to use a virtual address to access data from memory, processing system 20 may first check TLB 70 for the corresponding physical address. If none of the entries in TLB 70 matches on the virtual page, RID, and also on the key field, then processing system 20 will not use any existing entry from TLB 70 to access physical memory, but will instead perform further processing to determine the corresponding physical page. For example, when a request from guest OS 52 hits TLB 70, processor 24 will not use a physical page number from TLB 70 unless that physical page number comes from a TLB entry with a key that matches one of the RID values that VMM 60 has loaded into reserved PKRs 100. Accordingly, in the example embodiment, VMM 60 prevents each VM from accessing the data belonging to any other VM, by using the unique GRIDs. Further, VMM 60 prevents each process from accessing the data belonging to any other process in the same VM, by using the protection keys).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seth et al. (US 2006/0294288, hereinafter Seth) in view of Ha (US 11,182,473, hereinafter Ha).

Regarding claim 5, Seth does not teach wherein the region is configured to store a kernel of the VM. Ha teaches wherein the region is configured to store a kernel of the VM (col. 1, lines 30-46: The virtual memory associated with both the guest and host environments can be logically allocated into two distinct regions, namely, the user space and the kernel space. The user space is a prescribed memory area that may be used for running processes resulting from the execution of application software and/or certain drivers. Within the user space, guest user processes may be executed within a virtual machine while host user processes may be executed by certain drivers or operating system (OS) components. In contrast, the kernel space is commonly reserved for running the most privileged processes, including a guest [OS] kernel associated with the virtual machine and a host kernel (e.g., hypervisor) that manages operability of the guest kernel for each virtual machine operating within the guest environment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Seth by reserving guest kernel associated with the virtual machine in one region and reserving host kernel (e.g., hypervisor) in the other region of Ha. The motivation would have been to feature a protection ring architecture that is arranged with a privilege hierarchy from the most privileged level (host kernel space, Ring-0) to a lesser privilege level (host user space, Ring-3) (col. 1, lines 20-24).

Regarding claim 7, Seth does not teach wherein the region is configured to store a kernel of the hypervisor Ha teaches wherein the region is configured to store a kernel of the hypervisor (col. 1, lines 30-46: The virtual memory associated with both the guest and host environments can be logically allocated into two distinct regions, namely, the user space and the kernel space. The user space is a prescribed memory area that may be used for running processes resulting from the execution of application software and/or certain drivers. Within the user space, guest user processes may be executed within a virtual machine while host user processes may be executed by certain drivers or operating system (OS) components. In contrast, the kernel space is commonly reserved for running the most privileged processes, including a guest [OS] kernel associated with the virtual machine and a host kernel (e.g., hypervisor) that manages operability of the guest kernel for each virtual machine operating within the guest environment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Seth by reserving guest kernel associated with the virtual machine in one region and reserving host kernel (e.g., hypervisor) in the other region of Ha. The motivation would have been to feature a protection ring architecture that is arranged with a privilege hierarchy from the most privileged level (host kernel space, Ring-0) to a lesser privilege level (host user space, Ring-3) (col. 1, lines 20-24).

Allowable Subject Matter
Claims 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/14/2022